DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wakchaure (U.S. Patent Pub. No. 2019/0227749).
Regarding claim 1, Wakchaure teaches a system comprising: a memory device (memory device 300 – [0024]; Fig. 3); and a processing device, operatively coupled with the memory device, to perform operations comprising (one or more processors 352 via the host, coupled to memory device 300 – [0024]; Fig. 3): 
assigning each of a plurality of memory units associated with one or more memory die of the memory device (the memory medium 302 includes one or more non-volatile memory die, each divided into multiple planes or groups – [0025]; NAND dies have multiple planes per die; A plane includes multiple memory cells which may be grouped into blocks – [0031]) a unique address by which each of the plurality of memory units is identified (FIGS. 8A-8C illustrate examples of independent plane-level commands; different or additional plane-level commands are possible – [0051]; upon issuance of one or more of these commands the address(s) are identified (e.g. address and LUN (logical unit)) – [0053]-[0061] (i.e. the plurality of memory units are assigned and associated with unique LUNs in order to be identified during issuance of a command); 
sending a multi-unit status command to the memory device, the multi-unit status command specifying a subset of the plurality of memory units using a corresponding unique addresses (To monitor the status on each plane, the controller can issue a plane-level status command (i.e. comprising multiple cells/status bits); the controller is required to issue the desired LUN Address in [2:0] and desired Plane Address in [6:4] – [0058]); and 
receiving a response to the multi-unit status command, the response comprising a multi-bit value comprising a plurality of bits, wherein each bit of the plurality of bits represents a status of one or more parameters of a plurality of parameters for a corresponding one of the plurality of memory units (example of status outputs in response to a plane-level status command; the status bits SR0_Px−SR7_Px (where x is the target plane number of the plane-level read status command) are output on the input/output (I/O) pins of the NAND die package (e.g., I/O[7:0]) – [0068]; The status bits in FIG. 9D are non-limiting examples; Other implementations may include different status bits; other implementations may output fewer or more status bits and/or may utilize fewer or more pins – [0071] (i.e. a plurality of bits indicating status of the memory plane(s)), and wherein at least two of the plurality of memory units are represented in the multi-bit value of the response (tracking completion of both the first and second commands by polling status of the first plane and the second plane – [0084]; i.e. the “poll” of status information comprises/represents at least two memory units (first and second planes) and the output/response includes multiple bits, at least in part representing status of the at least two planes, as provided above).  

Regarding claim 9, claim 9 comprises the same or similar limitations as claim 1 and is, therefore, rejected for the same or similar reasons.

Regarding claim 2, Wakchaure teaches wherein the one or more memory die (memory device includes a memory medium 302 for storing data; memory medium 302 can be a memory or storage medium that can store one or more bits in memory cells; For example, the memory medium 302 includes one or more non-volatile memory die, each divided into multiple planes or groups – [0025]) are associated with a communication channel couple to the memory device (array commands are allowed on the plane level; An array command is a command that causes an array operation, such as programming data to the array, reading data from the array, erasing a block, or other operations on the array (i.e. associated with a communication channel couple to the memory device) – [0036]; Figs. 3-4), and wherein the plurality of memory units comprises a plurality of logical unit numbers (LUNs) (FIGS. 8A-8C illustrate examples of independent plane-level commands; different or additional plane-level commands are possible – [0051]; upon issuance of one or more of these commands the address(s) are identified (e.g. address and LUN (logical unit)) – [0053]-[0061] (i.e. the plurality of memory units are assigned and associated with unique LUNs in order to be identified during issuance of a command).  

Regarding claims 10, claims 10 comprise the same or similar limitations as claim 2 and is, therefore, rejected for the same or similar reasons.

Regarding claim 3, Wakchaure teaches wherein each bit of the multi-bit value represents the status of a first parameter for a corresponding one of the sub-set of the plurality of memory units (ready/busy signals for each plane – [0017]; the ready/busy signal indicated by a logical high or low value; for example, logic high indicating ready/idle and a logic low/0 indicating busy – [0045]; example of status outputs in response to a plane-level status command; the status bits SR0_Px−SR7_Px (where x is the target plane number of the plane-level read status command) are output on the input/output (I/O) pins of the NAND die package (e.g., I/O[7:0]) – [0068]; The status bits in FIG. 9D are non-limiting examples; Other implementations may include different status bits; Although in this example 8 status bits are output on 8 I/O pins, other implementations may output fewer or more status bits and/or may utilize fewer or more pins – [0071] (i.e. a plurality of bits indicating status of one of the memory units, comprising one or more memory cells).  

Regarding claims 11, claims 11 comprises the same or similar limitations as claim 3 and is, therefore, rejected for the same or similar reasons.

Regarding claim 4, Wakchaure teaches wherein the status of the first parameter comprises an indication of whether an input/output (I/O) status is in a ready state or a busy state (ready/busy signals for each plane – [0017]; the ready/busy signal indicated by a logical high or low value; for example, logic high indicating ready/idle and a logic low/0 indicating busy – [0045]).  

Regarding claim 12, claim 12 comprises the same or similar limitations as claim 4 and is, therefore, rejected for the same or similar reasons.

Regarding claim 5, Wakchaure teaches determining that the status of the first parameter corresponding to a first memory unit indicates that the I/O status is in the ready state (For example, consider a scenario where a host processor sends a request to a NAND controller to read or program data to a NAND array; The NAND controller determines when the plane is ready to accept a command (e.g., by checking a ready signal by plane), and sends the array command to the target NAND die – [0075]); and 
sending an I/O command to the first memory unit (and sends the array command to the target NAND die – [0075]; see a master/slave queue example; HW will poll the NAND to make sure that the plane is ready for next command, and then will issue command to NAND die once it is ready - [0042]; see a plane-level command example; once the plane-level ready signal indicates the data is ready to be read out (E.g., when RDY_Px=1, where Px is the desired plane), the controller issues the commands to perform the data readout. After the data readout, the controller may queue up more plane-level operations as long as ARDY_Px=1 (where ARDY_Px=1 when the plane is ready to accept a new command) - [0059]).  

Regarding claim 13, claim 13 comprises the same or similar limitations as claim 5 and is, therefore, rejected for the same or similar reasons.

Regarding claim 6, Wakchaure teaches wherein a first memory die of the one or more memory die comprises a plurality of planes (the memory medium 302 includes one or more non-volatile memory die, each divided into multiple planes or groups – Wakchaure; [0025]), and wherein each of the plurality of memory units comprises one of the plurality of planes (NAND dies have multiple planes per die; A plane includes multiple memory cells which may be grouped into blocks – Wakchaure; [0031]).  

Regarding claim 14, claim 14 comprise the same or similar limitations as claim 6 and is, therefore, rejected for the same or similar reasons.

Regarding claim 17, Wakchaure teaches a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising (an article of manufacture including a computer readable storage medium having content stored thereon which when accessed causes processing circuitry to execute operations to perform a method described herein – [0084]):
assigning each of a plurality of memory units associated with one or more memory die of the memory device (the memory medium 302 includes one or more non-volatile memory die, each divided into multiple planes or groups – [0025]; NAND dies have multiple planes per die; A plane includes multiple memory cells which may be grouped into blocks – [0031]) a unique address by which each of the plurality of memory units is identified (FIGS. 8A-8C illustrate examples of independent plane-level commands; different or additional plane-level commands are possible – [0051]; upon issuance of one or more of these commands the address(s) are identified (e.g. address and LUN (logical unit)) – [0053]-[0061] (i.e. the plurality of memory units are assigned and associated with unique LUNs in order to be identified during issuance of a command); 
sending a memory access command to the memory device, the memory access command indicating data stored on a first memory die (example of status outputs in response to a plane-level status command (i.e. the send memory access command); the status bits SR0_Px−SR7_Px (where x is the target plane number of the plane-level read status command) are output on the input/output (I/O) pins of the NAND die package (e.g., I/O[7:0]) – [0068] (i.e. data stored on the die); The status bits in FIG. 9D are non-limiting examples; Other implementations may include different status bits. Although in this example 8 status bits are output on 8 I/O pins, other implementations may output fewer or more status bits and/or may utilize fewer or more pins – [0071] (i.e. a plurality of bits indicating status of the memory plane(s)) of the plurality of memory die of the memory device (memory medium 302 includes one or more non-volatile memory die; the memory medium 302 includes one or more non-volatile memory die, each divided into multiple planes or groups – [0025]) coupled to a communication channel (array commands are allowed on the plane level; An array command is a command that causes an array operation, such as programming data to the array, reading data from the array, erasing a block, or other operations on the array (i.e. associated with a communication channel couple to the memory device) – [0036]; Figs. 3-4);
sending a multi-unit status command to the memory device, the multi-unit status command specifying a subset of the plurality of memory units using corresponding unique addresses (To monitor the status on each plane, the controller can issue a plane-level status command (i.e. comprising multiple cells/status bits); the controller is required to issue the desired LUN Address in [2:0] and desired Plane Address in [6:4] – [0058]); 
receiving a response to the multi-unit status command (example of status outputs in response to a plane-level status command – [0068]-[0071]), the response comprising a multi-bit value representing a input/output (I/O) ready/busy state of each of the subset of the plurality of memory units (ready/busy signals for each plane – [0017]; the ready/busy signal indicated by a logical high or low value; for example, logic high indicating ready/idle and a logic low/0 indicating busy – [0045]; the status bits SR0_Px−SR7_Px (where x is the target plane number of the plane-level read status command) are output on the input/output (I/O) pins of the NAND die package (e.g., I/O[7:0]) – [0068]; The status bits in FIG. 9D are non-limiting examples; Other implementations may include different status bits. Although in this example 8 status bits are output on 8 I/O pins, other implementations may output fewer or more status bits and/or may utilize fewer or more pins – [0071] (i.e. a plurality of bits indicating status (i.e. ready/busy) of the memory plane(s)); and 
in response to determining that the multi-bit value indicates that a first memory unit corresponding to the first memory die has a ready state (For example, consider a scenario where a host processor sends a request to a NAND controller to read or program data to a NAND array; The NAND controller determines when the plane is ready to accept a command (e.g., by checking a ready signal by plane), and sends the array command to the target NAND die – [0075]), 
sending a second command to the memory device, the second command pertaining to the data from the first memory die (and sends the array command to the target NAND die – [0075]; see a master/slave queue example; HW will poll the NAND to make sure that the plane is ready for next command, and then will issue command to NAND die once it is ready - [0042]; see a plane-level command example; once the plane-level ready signal indicates the data is ready to be read out (E.g., when RDY_Px=1, where Px is the desired plane), the controller issues the commands to perform the data readout. After the data readout, the controller may queue up more plane-level operations as long as ARDY_Px=1 (where ARDY_Px=1 when the plane is ready to accept a new command) - [0059]).

Regarding claim 18, Wakchaure teaches wherein the plurality of memory units comprises a plurality of logical unit numbers (LUNs) (FIGS. 8A-8C illustrate examples of independent plane-level commands; different or additional plane-level commands are possible – [0051]; upon issuance of one or more of these commands the address(s) are identified (e.g. address and LUN (logical unit)) – [0053]-[0061] (i.e. the plurality of memory units are assigned and associated with unique LUNs in order to be identified during issuance of a command). 

Regarding claim 19, claim 19 comprises the same or similar limitations as claims 3 and 11 and is, therefore, rejected for the same or similar reasons.

Regarding claim 20, claim 20 comprises the same or similar limitations as claims 6 and 14 and is, therefore, rejected for the same or similar reasons

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakchaure (U.S. Patent Pub. No. 2019/0227749) in view of Son (U.S. Patent Pub. No. 2021/0048960). 
Regarding claim 7, Wakchaure teaches wherein the multi-bit value represents the status of a first parameter for a plane (To monitor the status on each plane, the controller can issue a plane-level status command; Unlike conventional NAND devices where status was provided at a die-level, the “Status by plane” command enables the controller to poll the status of individual planes – [0058]; example of status outputs in response to a plane-level status command; the status bits SR0_Px−SR7_Px (where x is the target plane number of the plane-level read status command) are output on the input/output (I/O) pins of the NAND die package (e.g., I/O[7:0]) – [0068]; The status bits in FIG. 9D are non-limiting examples; Other implementations may include different status bits. Although in this example 8 status bits are output on 8 I/O pins, other implementations may output fewer or more status bits and/or may utilize fewer or more pins – [0071] (i.e. a plurality of bits indicating status of the memory plane(s)).  
While Wakchaure teaches polling status of planes in a memory, and sending/receiving a bit-value result, however, Wakchaure teaches this on the plane level. Wakchaure may not necessarily teach the status of a first parameter for each of the plurality of planes.  Son teaches providing the status of a first parameter for each of the plurality of memory units (When the semiconductor memory device 1100 includes the plurality of planes, the semiconductor memory device 1100 may output a plurality of ready busy signals corresponding to the respective planes – Son; [0035]).  
(Son; 0035]) and to enable operations which “may be performed on the plurality of planes in a pipelined way, and thus the operation speed of the semiconductor memory device is improved” (Son; [0085]).  Therefore, it would have been obvious to combine Wakchaure with Son for the benefits shown above to obtain the invention as specified in the claim.
Therefore, Wakchaure and Son teach wherein the multi-bit value represents the status of a first parameter (example of status outputs in response to a plane-level status command; the status bits SR0_Px−SR7_Px (where x is the target plane number of the plane-level read status command) are output on the input/output (I/O) pins of the NAND die package (e.g., I/O[7:0]) – Wakchaure; [0068]; The status bits in FIG. 9D are non-limiting examples; Other implementations may include different status bits. Although in this example 8 status bits are output on 8 I/O pins, other implementations may output fewer or more status bits and/or may utilize fewer or more pins – [0071] (i.e. a plurality of bits indicating status of the memory plane(s) for each of the plurality of planes (When the semiconductor memory device 1100 includes the plurality of planes, the semiconductor memory device 1100 may output a plurality of ready busy signals corresponding to the respective planes – Son; [0035]; i.e. performing the status check of Wakchaure for one or more planes within a die as in Son). 

Regarding claim 15, claim 15 comprise the same or similar limitations as claim 7 and is, therefore, rejected for the same or similar reasons.

Regarding claim 8, Wakchaure teaches wherein a first bit of the multi-bit value represents a logical combination of a plurality of values each representing the status of a plane (To monitor the status on each plane, the controller can issue a plane-level status command; Unlike conventional NAND devices where status was provided at a die-level, the “Status by plane” command enables the controller to poll the status of individual planes – [0058]; example of status outputs in response to a plane-level status command; the status bits SR0_Px−SR7_Px (where x is the target plane number of the plane-level read status command) are output on the input/output (I/O) pins of the NAND die package (e.g., I/O[7:0]) – [0068]; which can be performed on all planes (i.e. multi-bit/value output representing status performed across the plane(s)).
While Wakchaure teaches polling status of planes in a memory, and sending/receiving the bit(s)-value(s) result, however, Wakchaure teaches this on the plane level. Wakchaure may not necessarily teach combination of a plurality of values each representing the status of a first parameter for each of a plurality of a planes.  Son teaches providing combination of a plurality of values each representing the status of a first parameter for each of a plurality of memory units (When the semiconductor memory device 1100 includes the plurality of planes, the semiconductor memory device 1100 may output a plurality of ready busy signals corresponding to the respective planes – Son; [0035]).  
(Son; 0035]) and to enable operations which “may be performed on the plurality of planes in a pipelined way, and thus the operation speed of the semiconductor memory device is improved” (Son; [0085]).  Therefore, it would have been obvious to combine Wakchaure with Son for the benefits shown above to obtain the invention as specified in the claim.
Therefore, Wakchaure and Son teach wherein a first bit of the multi-bit value represents a logical combination of a plurality of values each representing the status of a first parameter (example of status outputs in response to a plane-level status command; the status bits SR0_Px−SR7_Px (where x is the target plane number of the plane-level read status command) are output on the input/output (I/O) pins of the NAND die package (e.g., I/O[7:0]) – Wakchaure; [0068]; The status bits in FIG. 9D are non-limiting examples; Other implementations may include different status bits. Although in this example 8 status bits are output on 8 I/O pins, other implementations may output fewer or more status bits and/or may utilize fewer or more pins – Wakchaure; [0071] (i.e. a plurality of bits indicating status of the memory plane(s)) for each of the plurality of planes (When the semiconductor memory device 1100 includes the plurality of planes, the semiconductor memory device 1100 may output a plurality of ready busy signals corresponding to the respective planes – Son; [0035]; i.e. performing the status check of Wakchaure for one or more planes within a die as in son). 

Regarding claim 16, claim 16 comprise the same or similar limitations as claim 8 and is, therefore, rejected for the same or similar reasons.

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
Applicant alleges that Wakchaure fails to disclose “receiving a response to the multi-unit status command, the response comprising a multi-bit value comprising a plurality of bits, wherein each bit of the plurality of bits represents a status of one or more parameters of a plurality of parameters for a corresponding one of the plurality of memory units, and wherein at least two of the plurality of memory units are represented in the multi-bit value of the response.” Applicant provides a brief overview regarding the cited prior art attempting to distinguish Wakchaure from the recited claim language. Applicant suggests because Wakchaure sends and receives status information at the plane level and the status bits received are for a single plane and not multiple planes, Wakchaure cannot be properly interpreted as disclosing that at least two memory units are represented in the multi-bit value response.   (Applicant’s Remarks; pgs. 7-9). However, Examiner respectfully disagrees as Wakchaure discloses polling status information of more than one memory plane, as illustrated in claim 1 and further illustrated below.
During patent examination, Examiner must give the claims “their broadest reasonable interpretation consistent with the specification.” (MPEP 2111).  A reasonable (Wakchaure; [0084]).  The resulting status outputs/bits received from the poll of a first and second plane comprise a plurality of bits (Wakchaure provides an 8-bit status example, but other implementations may be utilized), which, at least in part, represent the status of the plane(s) and other/various parameters/information.  (Wakchaure; [0068]-[0071]).  Therefore, the “poll” of status information comprises/represents at least two memory units (first and second planes) and the output/response includes multiple bits, at least in part, representing status information of the at least two planes, as provided in claim 1.  According to the broadest reasonable interpretation, in light of the specification, Examiner has taken a proper, reasonable view of the claims as currently presented.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Pub. No. 2013/0339638 – “Status polling of memory devices using an independent status bus;” The N+1 bits of the full status word comprise the status reports of the multiple memory devices; the ith bit in th memory device – [0032]; and 
U.S. Patent Pub. No. 2016/0224246 – “Multi-die rolling status mode for non-volatile storage;” Acquiring a set of status information from a plurality of memory die – [0044]-[0045].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709. The examiner can normally be reached M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.S./Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137